Citation Nr: 0504523	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to a service connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 until August 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDING OF FACT

A right knee disability was not manifested in service and 
arthritis of the right knee was not manifested in the first 
postservice year; the veteran's current right knee disability 
is not shown to be related to his service or to his service 
connected left knee disability. 


CONCLUSION OF LAW

Service connection for right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   A 
February 2003 (prior to the rating appealed) letter informed 
him of his and VA's responsibilities in claims development 
and of the type of evidence needed to establish his claim.  
The May 2003 rating decision and a September 2003 statement 
of the case (SOC), notified the veteran of applicable laws 
and regulations, of what the evidence showed, and why his 
claim was denied.  Also regarding notice content, while the 
veteran was not advised verbatim to submit everything he had 
pertinent to his claim, the February 2003 letter advised him 
to submit or identify any relevant evidence that had not 
already been submitted.  This was equivalent to advising the 
veteran to submit everything he had pertinent to the claim.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of private medical 
treatment and asked him to submit or identify any additional 
evidence that would support his claim.  VA has also arranged 
for a knee examination in April 2003.  The veteran has not 
identified any additional evidence pertinent to his claim.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background  

Service medical records reveal the veteran suffered an acute 
sprain of the left knee from a twisting injury at Fort Bragg 
in January 1969.  As a result, he was temporarily placed on 
restricted duty.  There was no indication of any right knee 
problems.  On service separation examination in July 1970, 
the lower extremities were normal; the veteran did not report 
any lower extremity problems.   

February 1991 treatment notes from Dr. W indicate that the 
veteran's history included hospitalization for knee pain with 
a questionable gout diagnosis in 1987.

The impression on October 1994 MRI of the right knee was very 
subtle narrowing of the lateral compartment, otherwise no 
acute abnormality. 

On November 1994 knee examination by Dr. R, the veteran 
reported that he had slipped off a roof 1-1/2 year's prior and 
had come down hard on his right knee.        Following March 
1995 left knee arthroscopy, the diagnosis was left lateral 
meniscus tear.  

August 2000 treatment notes from Dr. W show complaints of 
knee pain that became worse with extensive walking, and 
sometimes throbbing at night.  Dr. W. indicated that he was 
unable to support claims that the pain was related to a 
previous injury or accident.  

April 2001 X-rays of both knees revealed severe 
osteoarthritis of the patellofemoral joint as well as medial 
and lateral compartment of both knees.

A September 2001 rating decision by the RO granted service 
connection for left knee disability (30 percent) effective 
July 2000.   

A May 2002 examination by Dr. R. shows the veteran complained 
of increasing pain on the lateral side of the right knee 
while walking or standing and of inability to come to full 
extension.  He indicated that the knee had initially been 
injured in service.  MRI showed changes likely secondary to 
osteoarthritis.  The impression was tear, lateral meniscus 
with degenerative change, both patellofemoral, as well as 
medial/lateral compartments.  

An April 2003 VA examination (by a physician's assistant and 
approved by a supervising M.D.) shows an assessment of 
bilateral osteoarthritis, left worse than right with 
patellofemoral pain syndrome bilaterally, again left worse 
than right.  The bilateral condition was deemed degenerative 
in nature and expected to get worse.  Since the veteran 
worked in a physical labor environment of constant change and 
did not have any compensatory mechanisms when walking, the 
examiner found that it was less likely than not that the 
right knee condition was due to the service connected left 
knee condition.  The examiner indicated that both knees would 
be expected to be worsened with regard to symptoms and range 
of motion with any physical labor type of work.  The veteran 
reported that he was not sure how he injured his right knee, 
that it had gotten worse over the years and that he was 
unsure if the left knee condition had caused this worsening.  

A June 2003 letter from Dr. R. reiterates findings from the 
May 2002 examination of the right knee and requests that the 
right knee be considered for service connection.  The request 
was based on the veteran's report that limitation of function 
of the right knee began in the military, caused by the same 
injury that more severely damaged the left knee, and was 
aggravated in the military and since.  Dr. R added that he 
had not reviewed the records relating to the injury in 
service.

In a June 2003 notice of disagreement, the veteran's 
representative argued that over the years, limping to 
compensate for pain in the left knee had greatly contributed 
to the damage in the already traumatized right knee. 

On his January 2004 Form 9, the veteran indicated that he 
injured his right knee on the same parachute jump as when he 
injured his left knee and that it was logical his right knee 
was also injured since it was subjected to the same impact.   
He also indicated that since his left knee condition was more 
painful, he shifted his weight to the right knee causing 
damage over time.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail in a claim seeking service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  If a nonservice-connected disorder is 
aggravated by a service-connected disorder, the veteran is 
entitled to compensation for the degree of increased 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

It appears that the veteran is contending alternatively that 
his right knee condition is either directly related to 
service or that it is secondary to his service connected left 
knee disability.  The Board will address both theories of 
entitlement.  

While the record amply shows that the veteran now has a right 
knee disability, there is no medical or contemporaneous lay 
evidence showing right knee complaints or injury in service 
or any manifestation of right knee arthritis in the first 
postservice year.  The only report of right knee injury in 
service comes from the veteran.  Because he is a layperson, 
his allegations are not competent evidence as to medical 
diagnosis or medical nexus.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992.  Furthermore, many years passed between 
service and the first notations of right knee complaints.  
The veteran has made differing characterizations of the event 
that caused the initial injury.  Neither of these factors 
support a finding that the veteran's recollections of a right 
knee injury in service are accurate.  

Since an injury to the right knee in service is not shown, 
since right knee complaints or disability were not manifested 
in service, and since arthritis of the right knee was not 
manifested in the first postervice year, it is not possible 
to establish a direct nexus between a right knee injury in 
service and a current right knee disability.  Consequently, 
direct service connection for a right knee disability, i.e., 
on the basis that such disability was incurred in service, 
and has persisted, is not warranted.

The veteran alleges in the alternative that his left knee 
disability either caused or aggravated his right knee 
disability.  However, the April 2003 VA examiner specifically 
found it less likely than not that the right knee condition 
was due to the left knee condition.  There is no competent 
(medical) evidence to the contrary.  There is also no 
competent evidence that the left knee condition has 
aggravated the right knee condition.  As mentioned above, the 
veteran's own allegations are not competent evidence as to 
medical causation.  Id.  Since no supporting competent 
medical evidence exists, service connection for right knee 
disability as secondary to a service connected left knee 
disability is also not warranted.  

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.   


ORDER

Service connection for right knee disability is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


